Title: From George Washington to Benjamin Lincoln, Jr., 24 February 1787
From: Washington, George
To: Lincoln, Benjamin Jr.



Sir,
Mount Vernon Feby 24th 1787.

I have reed your letter of the 24th Ulto & the receipt for Messrs Josiah Watson & Co. bill of exchange which was enclosed in it. I am much obliged to you for the Acct of the political situation of your State which you gave me, and am very happy to find, by later advices, that matters are soon likely to terminate entirely in favor of Government by the suppression of the insurgents, and it adds much to the satisfaction which these accounts give that it may be effected with so little blood-shed. I hope some good may come out of so much evil, by giving energy & respectability to the Government.
General Lincoln’s situation must have been very painful, to be obliged to march against those men whom he had heretofore looked upon as his fellow citizens, and some of whom had, perhaps, been his Companions in the field; but as they had, by their repeated outrages, forfeited all the rights of Citizenship, his duty & patriotism must have got the better of every other consideration &

led him with alacrity to support the Government. I am Sir.
